Citation Nr: 1721330	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-03 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left shoulder condition as secondary to service-connected right knee disability.

2.  Entitlement to service connection for left elbow condition as secondary to service-connected right knee disability.

3.  Entitlement to service connection for broken nose, also claimed as head injury, as secondary to the service-connected right knee disability.

4.  Entitlement to service connection for severe degenerative joint disease, left knee, as secondary to the service-connected right knee disability.

5.  Entitlement to service connection for loss of front teeth for compensation purposes.

6.  Entitlement to service connection for a dental disorder for outpatient treatment purposes.

7.  Entitlement to an initial disability rating in excess of 10 percent prior to August 10, 2010 and in excess of 30 percent thereafter for traumatic arthritis, right knee, status post total knee replacement.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a September 2010 decision, the RO granted a temporary total rating (TTR) effective from August 10, 2010 to October 1, 2011 based on surgical or other treatment necessitating convalescence for service-connected right knee replacement.  In a February 2015 decision, the RO granted a TTR effective August 20, 2013 to September 1, 2014 based on surgical or other treatment necessitating convalescence for service-connected right knee replacement.  

The Veteran and his spouse testified before a Decision Review Officer (DRO) at the RO in July 2010 and before the undersigned Veterans Law Judge (VLJ) at the RO in September 2016.  Transcripts are included in the electronic claims file.  At the Board hearing, the Veteran waived RO consideration of new evidence associated with the record after the April 2013 Statement of the Case (SOC) and February 2015 RO decision.  As such, the Board may consider newly received evidence.  38 C.F.R. § 20.1304 (c) (2016).

With respect to the characterization of the dental issue on appeal, the Veteran's claim for service connection for a dental condition has only been developed as a claim for compensation.  However, in his September 2016 hearing, the Veteran testified that he was also claiming service connection for VA dental treatment.  The Board has recharacterized the issue on appeal to include entitlement to service connection for a dental condition for outpatient dental treatment purposes so as to appropriately identify the benefit which the Veteran is seeking on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his right knee disability warrants a higher disability rating than the currently assigned 10 and 30 percent disability ratings.  The Veteran's claims for left shoulder, left elbow, nose, and dental disorders include claims as secondary to falls caused by his service-connected right knee disability. 

Regarding the Veteran's left knee claim, the Board recognizes that service treatment records include complaints of a left knee injury in March 1967 and April 1969.  The only opinion of record, dated in September 2009, indicates the Veteran's degeneration and multiple surgeries of the left knee are directly related to morbid obesity.  The examiner's opinion does not refer to the Veteran's in-service injuries.  As such, the Board finds an additional opinion as to direct service-connection is necessary.  The examiner should also address questions of secondary service connection.  As the Board is remanding this appeal for a knee examination, the Board finds that an examination regarding the increased rating claim should also be conducted.

Regarding the Veteran's dental claims, the Veteran asserts he sustained dental trauma in service, and additional trauma resulting in the loss of all of his teeth after a fall due to his service-connected right knee giving way.  The Veteran underwent a VA examination in September 2009.  The examiner noted a diagnosis of status-post fall, dental trauma with full mouth extraction.  The examiner did not address whether the Veteran had a dental trauma in service, and what, if any affect that had on his current dental condition.  The Board finds another VA opinion is necessary prior to adjudication.  

Regarding all claims, in a December 2008 VA treatment record, the Veteran reported private treatment by Dr. Jennings and Dr. Benedict.  However, there are no treatment records from these providers.  There are records that indicate that one or the other is the referring physician, but no treatment records from them directly.  As the claims are being remanded on other bases, the AOJ should request the Veteran identify or submit any outstanding private treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any treatment from Dr. Jennings and Dr. Benedict.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  The RO must also obtain all relevant treatment records from the VAMC dating from May 2016 to the present.

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his attorney and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA knee examination.  The claims folder must be made available to the examiner for review of the case.  The examination report must reflect that the claims file was reviewed. 

Regarding the left knee disability, the examiner is asked to provide an opinion as to whether the Veteran's left knee disorder is at least as likely as not (50 percent or greater likelihood) related to active service or is caused or aggravated by the service-connected right knee disability.. 

Regarding the right knee disability, the examiner should complete the appropriate Disability Benefits Questionnaire regarding the severity and symptoms thereof of this service-connected disability.

The examiner should provide a detailed rationale for the opinions.  If an opinion cannot be provided without resorting to speculation the examiner should explain why it is not possible to provide an opinion.

3.  The Veteran must be afforded a VA examination to ascertain the nature and etiology of his claimed dental disorder by an appropriate examiner.  All tests or studies necessary to make this determination must be ordered.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and any pertinent electronic records have been reviewed. 

After a review of the evidence of record, to include the Veteran's statements, the examiner must provide an opinion as to whether any currently diagnosed dental disorder is caused by or aggravated by any in-service injury; specifically discuss whether a current dental disability is due to in-service trauma .  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims, to include the issue of dental condition for outpatient dental treatment purposes .  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




